Citation Nr: 0739324	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  89-16 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for disability 
characterized as gunshot wound (GSW) to the left thigh, 
Muscle Group XIII, rated as 40 percent disabling prior to 
January 23, 2001, and characterized as GSW to Muscle Groups 
XIII, XIV, XVI, XVII, and XVIII, left, and rated as 50 
percent disabling from January 23, 2001, to include the issue 
of whether the July 1953 rating decision that granted service 
connection and assigned a 40 percent disability rating for 
GSW to the left thigh, Muscle Group XIII, was based upon 
clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1950 to June 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1987 rating decision of a Department 
of Veteran's Affairs (VA) Regional Office (RO) that continued 
a 40 percent disability rating that had been in effect since 
July 1, 1952, for residuals of gunshot wound (GSW) to the 
left thigh, Muscle Group XIII.  A February 2003 rating 
decision recharacterized the veteran's service-connected 
disability to include gunshot wounds to Muscle Groups XIII, 
XIV, XVI, XVII, and XVIII, left, and assigned a 50 percent 
disability rating from January 23, 2001.  In October 2004, 
the veteran testified before the Board at a hearing that was 
held via videoconference from the RO.  In July 2005, the 
Board remanded the claim for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

In January 2007, the veteran field a motion with the Board 
seeking the Board's review of a July 25, 2005, remand of the 
issue captioned above, based upon CUE.  In April 2007, the 
veteran withdrew his CUE review motion, and the motion was 
accordingly dismissed in a May 2007 Board decision.  
Significantly, the veteran withdrew only the motion for 
review of the remand based upon CUE, and not the underlying 
claim that was remanded to the RO for additional development 
in July 2005.  Accordingly, the issue captioned above remains 
in appellate status.

In September 2006, the veteran requested either an informal 
or formal conference with a Decision Review Officer regarding 
this claim.  The RO appears to have dismissed this request, 
based upon a handwritten notation on the veteran's request 
indicating that the appeal had been dismissed by the Board.  
As discussed immediately above, however, it was the veteran's 
motion for review of the remand based upon CUE, and not the 
underlying claim that was remanded to the RO for additional 
development in July 2005 that was dismissed.  Accordingly, 
the veteran's request for either an informal or formal 
conference with a Decision Review Officer regarding this 
claim remains pending.  On remand, the RO should determine 
whether the scheduling of an informal or formal conference 
with a Decision Review Officer is appropriate.

Additionally, the veteran is advised, by this Remand, that 
the acting judge before whom he testified in October 2004 is 
no longer employed by the Board.  The Veterans Law Judge who 
conducted the hearing is required by law to participate in 
any decision made on the appeal.  38 U.S.C.A. § 7107(c) (West 
2002); 38 C.F.R. § 20.707 (2007).  Although a decision may be 
rendered without an additional hearing before the Board, the 
veteran has the option to again appear to give testimony 
before a different Veterans Law Judge.  38 C.F.R. § 20.707.  
As he was previously informed, VA cannot pay any expenses 
that the veteran may incur related to a hearing.

It is requested that the veteran inform the Board as to 
whether he desires to appear at an additional hearing before 
a Veterans Law Judge who will decide his claim.  If so, he 
should specify whether he desires the hearing in Washington, 
D.C., at his Regional Office, or via videoconference from 
Washington, D.C.  It is also requested that the veteran 
inform the Board if he chooses for forego the opportunity for 
an additional hearing before the Board.  If the veteran 
chooses to forego the opportunity for an additional hearing 
before the Board, his case will be decided based upon the 
evidence of record.  Finally, if no response is received from 
the veteran within 30 days of the date of this Remand, the 
Board will assume that the veteran does not desire an 
additional hearing and his case will proceed accordingly


Accordingly, the case is REMANDED for the following actions:

1.  Determine whether the scheduling of 
an informal or formal conference with a 
Decision Review Officer is appropriate, 
and notify the veteran as to whether 
his request has been approved.  If such 
a request is appropriate, schedule the 
veteran for either an informal or 
formal conference with a Decision 
Review Officer.

2.  Ask the veteran if he would like to 
appear at an additional hearing before 
a Veterans Law Judge who will decide 
his claim for an increased rating for 
disability characterized as gunshot 
wound (GSW) to the left thigh, Muscle 
Group XIII, and rated as 40 percent 
disabling prior to January 23, 2001, 
and characterized as GSW to Muscle 
Groups XIII, XIV, XVI, XVII, and XVIII, 
left, rated as 50 percent disabling 
from January 23, 2001, to include 
whether the July 1953 rating decision 
that granted service connection and 
assigned a 40 percent disability rating 
for GSW to the left thigh, Muscle Group 
XIII, was based upon CUE.  Request that 
he specify whether the hearing should 
be held in Washington, D.C., at his 
Regional Office, or via videoconference 
from Washington, D.C., or if he would 
like to forego the opportunity to 
appear to give additional testimony 
before a different Veterans Law Judge.  
Advise the veteran that if he chooses 
to forego the opportunity for an 
additional hearing before the Board, 
his case will be decided based upon the 
evidence of record.  Finally, advise 
the veteran that if no response is 
received from him within 30 days of the 
date of this Remand, the Board will 
assume that the veteran does not desire 
an additional hearing and his case will 
proceed accordingly.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

